                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

JONATHON DANA ADDISON,                         )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )   Case No. CIV-19-33-G
                                               )
RADKE, et al.,                                 )
                                               )
       Defendants.                             )

                                          ORDER

       This matter comes before the Court for review of the Report and Recommendation

(Doc. No. 7) issued by United States Magistrate Judge Shon T. Erwin pursuant to 28 U.S.C.

§ 636(b)(1)(B) and (C). Plaintiff, a pre-trial detainee, brought this action under 42 U.S.C.

§ 1983, alleging various violations of his constitutional rights.

       On January 15, 2019, Judge Erwin ordered Plaintiff to supply information required

to support his motion to proceed in forma pauperis. See Order (Doc. No. 5). When Plaintiff

failed to respond, Judge Erwin entered a Report and Recommendation finding that the

action should be dismissed for failure to comply with the Court’s Order. See R&R (Doc.

No. 7) at 2.

       Judge Erwin expressly informed Plaintiff of his right to object to the Report and

Recommendation and the consequences of failing to do so. See id. Plaintiff has not filed

a written objection to the Report and Recommendation within the allotted time period, nor

has he requested additional time to object. Finding that Plaintiff has waived further review

of all issues addressed in the Report and Recommendation, see Moore v. United States,
950 F.2d 656, 659 (10th Cir. 1991), the Court ADOPTS the Report and Recommendation

in its entirety, as though fully set forth herein.

       It is therefore ORDERED that the Report and Recommendation (Doc. No. 7) is

ADOPTED, and the Complaint (Doc. No. 1) is DISMISSED without prejudice to refiling.

A separate judgment shall be entered.

       IT IS SO ORDERED this 19th day of March, 2019.




                                                2
